



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Singh, 2012
    ONCA 277

DATE: 20120430

DOCKET: C54022

Laskin, Feldman and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Jaggi Singh

Respondent

Roger Shallow, for the appellant

Peter Rosenthal and Reni Chang, for the respondent

Heard: April 26

On appeal from the sentence imposed on June 21, 2011 by
    Justice Robert G. Bigelow of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

In the circumstances, we are not persuades that the sentence is
    demonstrably unfit.

[2]

Accordingly, while leave to appeal sentence is granted, the
    appeal is dismissed.


